Citation Nr: 1603462	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to June 2005.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, denied service connection for tinnitus, bilateral hearing loss, and bronchitis (a respiratory disorder).

In January 2010, the AOJ advised the Veteran that his case was transferred to the Board and that he had 90 days within which to request a hearing before a Veterans Law Judge (Board hearing).  In an April 2010 statement, the Veteran appeared to request a Board hearing at which his service representative would appear in his stead.  The Board envisions that an appellant will be present at a hearing and normally will not schedule hearings solely for his representative to present argument.  See 38 CFR 20.700(b) (2015).  On remand, the Veteran will have an opportunity to request a hearing if he wishes to testify.

In December 2013 and January 2015, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for further development.

An April 2015 rating decision granted service connection for asthma.  This was a full grant of the benefits sought as to the Veteran's claim for a respiratory disorder.

A July 2015 rating decision granted a 20 percent rating for lumbar strain.  An October 2015 rating decision granted service connection for radiculopathy of the left and right lower extremities, which were assigned initial 10 percent ratings, effective from March 17, 2015.

In August 11, 2015 and October 5, 2015, the Veteran expressed disagreement with an August 2015 decision that denied service connection for diabetic peripheral neuropathy (claimed as bilateral hip disabilities) and an intent to claim service connection for gastroesophageal reflux disease (GERD),.  See 38 C.F.R. § 3.155 (2015).  A claim for service connection for GERD has not been adjudicated, and that matter is referred to the AOJ for appropriate action, including provision of the form needed to claim service connection for that disability.  38 C.F.R. §§ 3.155, 19.9(b) (2015). 

In his October 5, 2015 statement the Veteran appeared to disagree with the initial rating for his low back disability assigned in an April 2015 decision.  The Veteran was provided notice of the April and August 2015 decisions by letters.  He was provided the forms needed to appeal those decisions.  He has not submitted a notice of disagreement on those forms and a notice of disagreement has not been recognized.  See 38 C.F.R. § 20.201 (2015) (requiring notices of disagreement to be submitted on forms furnished by the RO).

The issues of service connection for bilateral hearing loss and increased ratings for the lumbar spine and left and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Current tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran's noise exposure in service is not in question.  See May and December 2003 and May 2005 service audiograms noting his routine noise exposure.  He also had post service noise exposure in his civilian job around construction for which he used ear protection on a semi-regular basis.  See May 2009 VA examination report at page 2.

The May 2009 VA examiner noted the Veteran's report of occasional hearing problems since about 2004.  The Veteran had an occasional high-pitched sound that occurred once or twice a week and lasted a few seconds.  The examiner stated that it was generally accepted that head noise that lasted less than five minutes was consistent with normal auditory function and was not clinically significant or typical of an etiology of noise exposure.  

In July 2014, a VA audiologist noted that the Veteran had intermittent tinnitus.  

On October 3, 2014, the Veteran contacted his VA primary care physician and noted that an audiologist said he may have tinnitus.  The Veteran asked if the ringing in his ears was truly tinnitus.  His doctor advised that tinnitus was a subjective complaint in most cases, like pain.  If the Veteran complained of ringing in his ears, that was tinnitus.  The physician subsequently observed that the Veteran complained of ringing in his ears, which meant he had tinnitus.  

The Board concludes that the Veteran has a current diagnosis of tinnitus.  The question is whether there is a link between the noise exposure and current tinnitus or whether the current tinnitus had its onset in service.  The Veteran is competent to report tinnitus or ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

There is no documentation of any pertinent complaints for approximately two years after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012),

In May 2009, the VA examiner opined that it was less likely as not that the Veteran had clinically significant tinnitus that was related to military service.  The examiner did not account for the Veteran's reports that he was experiencing tinnitus since 2004.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion is inadequate, if it relies on the silence of the service treatment records without consideration of a veteran's competent reports).  

Considering the evidence provided by the Veteran, the conceded noise exposure in service, and noise exposure since service, the evidence linking the Veteran's tinnitus to service is at least in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is granted.

REMAND

The Veteran has been recognized as having had in-service noise exposure.

In May 2009, the VA examiner reported that the Veteran had hearing within normal limits.  See 38 C.F.R. § 3.385 (2015).

A July 31, 2014 VA outpatient audiology consult record indicates that the Veteran had bilateral sensorineural hearing loss.  The examiner noted that pure tone thresholds were well within normal limits, bilaterally, and advised that the Veteran's hearing be reevaluated in one year to check for stability.  The record does not discuss findings on the Maryland CNC.  The pure tone thresholds from this evaluation should be obtained.  

A new VA examination is warranted to determine if the Veteran has hearing loss that had its onset in active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the pure tone thresholds from the Veteran's July 31, 2014 audiology consult at the VA Winston-Salem OPC, and all medical records regarding his treatment at that facility and the VAMC in Salisbury, since April 2015 for hearing loss or service connected disabilities.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination (preferably with an ear, nose and throat specialist) to determine whether current hearing loss is related to service.  After completion of the examination and review of the record, the physician-examiner should answer the following questions.

a. Has the Veteran had bilateral hearing loss at any time since 2007?

b.  If so, is it as likely as not that the bilateral hearing loss is the result of a disease or injury in active service, or had its onset in such service, including exposure to acoustic trauma (as noted in May and December 2003 and May 2005 service audiograms)?

c. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

d. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

e. The absence of evidence of treatment for hearing symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If the claim remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


